      Case 8:18-cv-01771-JVS Document 11 Filed 11/05/18 Page 1 of 5 Page ID #:44



 1   NICOAL T. HANNA
     United States Attorney
 2   LAWRENCE S. MIDDLETON
     Assistant United States Attorney
 3   Chief, Criminal Division
     JOSEPH T. MCNALLY (Cal. Bar No. 250289)
 4   Assistant United States Attorney
          1300 United States Courthouse
 5        312 North Spring Street
          Los Angeles, California 90012
 6        Telephone: (213) 894-2272
          Facsimile: (213) 894-2201
 7        E-mail:    joseph.mcnally@usdoj.gov

 8   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
 9
                              UNITED STATES DISTRICT COURT
10
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
     UNITED STATES OF AMERICA,                No. CV 18-1771-JVS
12                                            No. SA CR 11-132-JVS
                 Plaintiff,
13                                            GOVERNMENT’S MOTION TO DISMISS
                      v.                      DEFENDANT’S MOTION FOR RELIEF
14                                            PURSUANT TO 28 U.S.C. § 2255
     JULIO CESAR VARGAS,
15
                 Defendant.
16

17
          Plaintiff, by and through its attorney of record, the United
18
     States Attorney for the Central District of California, hereby moves
19
     to dismiss defendant’s motion for relief pursuant to 28 U.S.C.
20
     § 2255.
21
          ////
22
          ////
23
          ////
24
          ////
25
          ////
26
          ////
27

28
      Case 8:18-cv-01771-JVS Document 11 Filed 11/05/18 Page 2 of 5 Page ID #:45



 1        The government’s motion is based on the attached memorandum of

 2   points and authorities and the records and files in this case.

 3

 4   Dated: November 5, 2018              Respectfully submitted,

 5                                        NICOLA T. HANNA
                                          United States Attorney
 6
                                          LAWRENCE S. MIDDLETON
 7                                        Assistant United States Attorney
                                          Chief, Criminal Division
 8

 9                                              /s/
                                          JOSEPH T. MCNALLY
10                                        Assistant United States Attorney

11                                        Attorneys for Plaintiff
                                          UNITED STATES OF AMERICA
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           2
      Case 8:18-cv-01771-JVS Document 11 Filed 11/05/18 Page 3 of 5 Page ID #:46



 1                      MEMORANDUM OF POINTS AND AUTHORITIES
 2   I.    INTRODUCTION
 3         On September 28, 2018, petitioner-defendant Julio Cesar Vargas

 4   (“defendant”) filed a petition for relief from his sentence pursuant

 5   to 28 U.S.C. § 2255.     In his petition, defendant alleges that his

 6   counsel provided ineffective assistance because: (1) counsel failed

 7   to explain to him the appellate and collateral attack waivers in his

 8   plea agreement and (2) counsel failed to advise him that deportation

 9   was certain based on the charge to which he pleaded guilty.

10   Defendant’s petition is untimely.       Defendant was required to file the

11   petition within one year of defendant’s conviction becoming final,

12   which was on January 19, 2016.       Defendant has not met his burden to

13   establish that equitable tolling is applicable.          The petition must be

14   dismissed.

15   II.   FACTUAL BACKGROUND
16         On June 15, 2011, a grand jury indicted defendant for conspiracy

17   to distribute a firearm without a license and distribution of

18   controlled substances.     (CR 1).    On September 17, 2013, defendant

19   entered into a plea agreement with the government where he agreed to

20   plead guilty to distribution of controlled substances.           (CR 388).

21   Defendant entered his guilty plea on September 23, 2013.            (CR 394).

22   On January 5, 2015, the Court sentenced defendant to 51 months’

23   imprisonment and three years’ supervised release.          (CR 634).

24   Defendant did not appeal his conviction.

25   III. DEFENDANT’S PETITION SHOULD BE DISMISSED BECAUSE IT IS NOT
          TIMELY
26
           Section 2255 provides that a “1-year period of limitation”
27
     applies, and runs from the “date on which the judgment of conviction
28
      Case 8:18-cv-01771-JVS Document 11 Filed 11/05/18 Page 4 of 5 Page ID #:47



 1   becomes final.”    28 U.S.C. § 2255.1     A defendant’s conviction becomes

 2   final, when he does not seek an appeal, at the time to file the

 3   notice of appeal expires –- that is, 14 days after the entry of

 4   judgment.   See Fed. R. App. P. 4(b); United States v. Schwartz, 274

 5   F.3d 1220, 1223 (9th Cir. 2000).       In this case, defendant’s

 6   conviction became final on January 19, 2015 –- 14 days after he was

 7   sentenced and the time-period for filing an appeal lapsed.2

 8   Defendant did not file his § 2255 motion until September 28, 2018 –-

 9   more than one year after his conviction became final.           As a result,

10   his motion is time-barred and should accordingly be dismissed.

11        Defendant is also not entitled to any equitable tolling of the

12   limitations period that would render his untimely § 2255 motion

13   timely.   Although equitable tolling applies in the § 2255 context,

14   see United States v. Battles, 362 F.3d 1195 (9th Cir. 2004),

15   defendant is not eligible for such tolling.         Equitable tolling is an

16   onerous burden, and one the defendant bears.         See United States v.

17   Marolf, 173 F.3d 1213, 1218 n.3 (9th Cir. 1999); accord Corjasso v.

18   Ayers, 278 F.3d 874, 877 (9th Cir. 2002) (noting the “high hurdle” of

19   proving equitable tolling).

20        To be eligible, a prisoner must demonstrate two facts.            First,

21   there are “extraordinary circumstances beyond [the defendant’s]

22   control that make it impossible to file a petition on time.”

23   Calderon v. United States Dist. Court (Beeler), 128 F.3d 1283, 1288

24   (9th Cir. 1997), overruled in part on other grounds, Calderon v.

25
          1 There are three other possible commencement dates for the
26   limitations period (i.e., unconstitutional government interference
     with filing his motion, reliance on a new constitutional right, or
27   reliance on newly discovered facts). Defendant fails to state any
     circumstances that would trigger these commencement dates.
28
          2 Defendant did not file a direct appeal.
                                      2
      Case 8:18-cv-01771-JVS Document 11 Filed 11/05/18 Page 5 of 5 Page ID #:48



 1   United States Dist. Court (Kelly), 163 F.3d 530 (9th Cir. 1998) (en

 2   banc); accord Schwartz, 274 F.3d at 1224.         Second, “the extraordinary

 3   circumstances were the cause of his untimeliness.”          Laws v. Lamarque,

 4   351 F.3d 919, 922 (9th Cir. 2002) (quoting Spitsyn v. Moore, 345 F.3d

 5   796, 799 (9th Cir. 2003) (internal quotation marks and citation

 6   omitted)).    This is an onerous burden, and one the defendant bears.

 7   See United States v. Marolf, 173 F.3d 1213, 1218 n.3 (9th Cir. 1999);

 8   accord Corjasso v. Ayers, 278 F.3d 874, 877 (9th Cir. 2002) (noting

 9   the “high hurdle” of proving equitable tolling).

10           The Ninth Circuit has found equitable tolling to be applicable

11   in only a narrow class of cases, none of which is implicated in this

12   case.    See, e.g., Corjasso, 278 F.3d at 878-79 (district court

13   erroneously dismissed a “mixed” habeas petition and did not return

14   documents to defendant that he would need to file timely habeas

15   petition); Miles v. Prunty, 187 F.3d 1104, 1107 (9th Cir. 1999)

16   (prison officials improperly handled habeas petition and caused it to

17   be filed late); Lott v. Mueller, 304 F.3d 918, 922-25 (9th Cir. 2002)

18   (prison officials denied defendant access to his legal files);

19   Lamarque, 351 F.3d at 923-24 (defendant’s mental incompetence).

20   Reliance on bad advice from counsel, on the other hand, does not toll

21   the limitations period.      See Miranda v. Castro, 292 F.3d 1063, 1067-

22   68 (9th Cir.), cert. denied, 537 U.S. 1003 (2002); Frye v. Hickman,

23   273 F.3d 1144, 1146 (9th Cir. 2001), cert. denied, 535 U.S. 1055

24   (2002).

25           Defendant’s petition fails to cite any circumstances that would

26   support equitable tolling.      His petition should be dismissed.

27

28

                                           3
